DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
The RCE filed March 2, 2021 is hereby acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a tray comprising a weight sensor and a movement sensor as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The application as originally filed fails to enable one of ordinary skill in the art to make and use a device for storing medication comprising an enclosure with a tray attached therein, wherein the tray comprises a movement sensor or weight sensor, further comprising a transmitter for tracking a dosage of the medication.
To decide whether the disclosure does not satisfy the enablement requirement, and whether any experimentation is undue, the Examiner has weighed in particular the following factors set forth in In re Wands 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988):
(A) The breadth of the claims.
The claims recite an enclosure comprising structural elements that allow storage of medication and detection of movement and weight of medication on a tray.
(B) The nature of the invention.
The basic concept is an apparatus for storing and tracking medication.
 (C) The state of the prior art.
The state of the prior art is such that a device for storing medication with are as disclosed in Myers U.S. Patent Application Publication No. 2011/0115620 at the time of filing. 
(F) The amount of direction provided by the inventor.

(G) The existence of working examples.
There are none.
Claims 1, 8, and 21 recite similar limitations and are rejected for the reasons detailed above.  Dependent claims 2-7, 9-13, and 22-26 are rejected by virtue of their respective dependency on claims 1, 8, and 21.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 10, 2021